             Case 3:19-cr-01186-WQH Document 35 Filed 08/16/21 PageID.79 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                       UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                  V.                                  (For Offenses Committed On or After November I, 1987)
        JESUS ALFREDO VASQUEZ-BECERRA (I)
                                                                        Case Number: .

                                                                     Leila W Mor an                                    ED
REGISTRATION NO.                  55909-408                                                                    AUG 1 6 2021
•-                                                                                                        CLERK, U.S. DISTRICT COURT
THE DEFENDANT:                                                                                         SOUTHERN DIST81CT OF CALIFORNIA
[;gJ   admitted guilt to violation of allegation(s) No.     I                                         BY              C.          DEPU



D      was found guilty in violation of allegation(s) No.
                                                            ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

                                    nv I, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     Augnst 12 2021
                                                                     Date oflmposition of Sentence
          Case 3:19-cr-01186-WQH Document 35 Filed 08/16/21 PageID.80 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 JESUS ALFREDO VASQUEZ-BECERRA (I)                                       Judgment - Page 2 of2
CASE NUMBER:               3: 19-CR-0 1186-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) months consecutive to case 20cr3592-WQH




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
lZl    The <:ourt makes the following recommendations to the Bureau of Prisons:
          I. Incarceration in a Penal Institution in Raleigh, North Carolina.




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      •     at _ _ _ _ _ _ _ _ _ A.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                               UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL




                                                                                               3:19-CR-01186-WQH
